Willard Bartlett, J.:
The Pennsylvania Railroad Company maintains a voluntary relief department for the benefit of persons in its service. In May, 1896, • Sidney Johnson, a barge captain employed by the defendant, became a member of this department - under a contract which entitled his wife to receive from the defendant the sum of $250 in the event of his death while still in the defendant’s employ. On November Í8, 1896, about noon, being then somewhat intoxicated, he left, his barge at a dock in Brooklyn and never returned to it The next morning he was seen by his brother-in-law at the Hamilton ferry, and said he was going to look for his boat, which meantime had been taken' to Harsimus Cove in Jersey City. A dockmaster in the service of the Pennsylvania Railroad Company testifies to having met him going down Hamilton avenue about seven o’clock on the evening of the twentieth, but this witness says he did not speak to him, because he was under the influence of liquor. On the morning of November 22, 1896, a lighter watchman employed by the defendant saw Sidney Johnson at the Cortlandt street ferry in West street, New York. “ I spoke to him,” says this witness; “ I asked him where he was going; he answered me that he did not know. Then I asked him the reason he left his boat, and I also asked him why he did not go to the office and tell the foreman or somebody else of his intention of leaving; and so he answered me that he would go to the office sometime. Then I asked him to come along with me and have some breakfast, which he refused to do. * * * Then Sidney went away; went up Cortlandt street towards Broadway. I went home to Brooklyn. That is the last I ever saw Sidney Johnson.”
On November 28, 1896, the defendant caused to be mailed to Sidney Johnson, at 660 Henry street, Brooklyn, where he had a ■ room, a written communication notifying him that, for his recent intoxication while on duty and his continued absence from the barge without permission, he -had been discharged from the service of the Pennsylvania Railroad Company. This letter never reached him, and appears to have remained unopened until the return of his wife from Europe in February or March, 1897. Nothing had been heard of her husband in the meantime ; but in the following May a body was recovered from the North river, at Hoboken, so decom*455posed as to be unrecognizable, but which was identified from the clothing as that of Sidney Johnson.
His widow assigned her claim against the defendant to her husband’s brother, by whom the present action was brought.
Upon the trial the court left two questions to the jury: (1) "Whether Sidney Johnson was dead; and (2) whether he died before November 28, 1896. The jury answered both questions in the affirmative. Upon these findings the learned trial judge- directed judgment for the plaintiff, holding that the employment of Sidney Johnson by the Pennsylvania Railroad Company continued until the sending of the communication dismissing him from its service on the 28th of November, 1896, and declaring it to be “ settled by the special verdict that the deceased died before November 28th, when the formal letter of defendant to him notifying him of his discharge was mailed.”
I agree with the court below that the employment of Sidney Johnson did not terminate before November 28, 1896. The difficulty which I find in the case is to discover any evidence whatever to justify the jury in - finding that he died before rather than after that date. The identification of the clothing found upon the corpse in the river warranted the inference that the body was that of Sidney Johnson, and, therefore, that Sidney Johnson was dead ; but there was nothing in the condition of this body on May 6, 1897, to ’ enable the jury to fix the time of death with reference, to the twenty-eighth day of the previous November. Counsel for the respondent concedes that the burden was on the plaintiff to show that his brother died while in the employ of the defendant — that is, in the view of the law adopted by the trial judge, before November 28, 1896; but it seems to me that he has "not sustained this burden. Sidney Johnson was last seen alive, so far as we know, on November 22, 1896, four days after he had left work on his barge without notice to his employers. He manifested no intention at that time of immediately explaining his absence or returning to his work. Although he was in the habit of receiving his mail at 660 Henry street, Brooklyn, where his brother-in-law lived, he made his home on his boat, rather than there, and there was nothing in his habits, necessities or domestic relations (his wife being in Europe at the time) to make it certain that if alive he would have visited the *456Henry street house between the 22d and the 28th of November, 1896. His failure to go "there during this period, therefore, raises no presumption of his death within those six days. Nor can any inference of death prior to the twenty-eighth legitimately be drawn from his omission to report for duty and offer some explanation of his abrupt abandonment of his barge on the eighteenth. We know that he was alive four days after he left work, and his mere absence from work six days longer in nowise tends to prove that he died before the sixth day. There is not the slightest, evidence of any manifestation of suicidal intent. Upon the whole proof it seems probable that his death occurred by misadventure not many days after the 22d of November, 1896, when the defendant’s watchman met him in New York and conversed with him as already narrated ; but in my opinion the finding of the jury that he died before the twenty-eighth is the merest guesswork, without a scintilla of evidence to warrant it. The most that can fairly be said upon this record is that he may have died before that date; and far greater certainty than that is needed to uphold the verdict.
On account of this defect in the plaintiff’s proof, I feel compelled to vote-for a reversal of the judgment.
All concurred, except Hatch, J., who read for affirmance, with whom Woodward, J., concurred.
Hatch, J.:
I concur in the opinion written by Mr. Justice Bartlett in this case, in so far as it supports the recovery which has been had. I dissent from that part of the opinion which holds that there is no evidence from which the jury could infer that death occurred prior to the twenty-eighth day of November. The proof is that deceased left the boat on the eighteenth of November; he was seen after that date three times by three different persons on the nineteenth, twentieth and twenty-second days of November, and was not seen thereafter. It is clear, therefore, that while he was alive he remained in 'the locality where he and these persons with whom he was employed, or with whom he associated, frequented. Thus, in a period of four days he was seen by three different persons, at different times, in. a locality where he usually worked, or which those who worked-with him- ordinarily traversed. Then he vanished *457and was seen by no one, so far as the record speaks. His body was found on the New Jersey side of the river, where was moored the boat upon which he was employed at that time. He did not visit Henry street during the period between the eighteenth and twenty-eighth, although he was in the habit of going there. If he had remained alive long after the twenty-second, when he was last seen, it is strongly probable that he would have been seen by those with whom he associated. It does not appear that he was in the habit of visiting places outside of the locality of his employment, and, when last seen alive, he expressed his intention of going to the office of the company, but never did so. These circumstances and his habits of life are, in my opinion, sufficient to authorize an inference that he died between the twenty-second and the twenty-eighth days of November, for within this period, if alive, it is fair to assume that he would have been seen, as he was seen prior thereto. The authorities seem to support this view. (In re Ketcham's Estate, 5 N. Y. Supp. 566; Tisdale v. Conn. M. L. Ins. Co., 26 Iowa, 170; Hickman v. Upsall, 4 Ch. Div. 148.) Where a person is usually about a given locality and he expresses no intention of leaving the same, but, on the contrary, expresses an intention of remaining in it, and is frequently seen therein upon successive days, then suddenly disappears and his dead body is thereafter found in that locality, I think it a fair presumption that he died about the time of the disappearance, and that a jury becomes authorized to fix the time of the death.
I, therefore, vote for the affirmance of this judgment.
Woodward, J., concurred.
Judgment reversed and new trial granted, costs to abide the event.